                                EXHIBIT
Case 3:17-cv-00774-TJC-MCR Document        A 09/24/20 Page 1 of 9 PageID 11384
                                    307-1 Filed
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 2 of 9 PageID 11385
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 3 of 9 PageID 11386
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 4 of 9 PageID 11387
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 5 of 9 PageID 11388
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 6 of 9 PageID 11389
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 7 of 9 PageID 11390
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 8 of 9 PageID 11391
Case 3:17-cv-00774-TJC-MCR Document 307-1 Filed 09/24/20 Page 9 of 9 PageID 11392
